Exhibit 10.1
 
FIRST AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT


This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “First Amendment”)
is entered into as of October 31, 2008 (the “Effective Date”) by and between
Premier Power Renewable Energy, Inc., a Delaware corporation (the “Company”),
Genesis Capital Advisors, LLC, a Nevada limited liability company (“Genesis”)
and Vision Opportunity Master Fund, Ltd., a Cayman Islands limited company
(“Vision” and together with Genesis, are collectively referred to hereinafter as
“Securityholders”).


RECITALS


WHEREAS, the Company and the Securityholders executed that certain Securities
Purchase Agreement dated September 9, 2008 (the “Purchase Agreement”), and a
certain Registration Rights Agreement dated September 9, 2008 (the “Original
RRA”); and


WHEREAS, each Securityholder is the holder and beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
certain Registrable Securities; and


WHEREAS, pursuant to Section 6(f) of the Original RRA, the Original RRA may be
amended by the Company and the Holders holding at least a majority of the
then-outstanding Registrable Securities; and


WHEREAS, Vision is the Holder of the majority of the currently outstanding
Registrable Securities and the parties desire to amend the Original RRA as more
particularly described herein.


NOW, THEREFORE , in consideration of the above premises and the mutual covenants
contained below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:


1.   Definitions. As used in this First Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Original RRA and used herein
without definition shall have the meaning assigned to such term in the Original
RRA, unless expressly provided to the contrary.





--------------------------------------------------------------------------------




2.   Amendment to Section 1 of the Original RRA. The definition of “Registrable
Securities”, as set forth in Section 1 of the Original RRA, shall be amended and
replaced in its entirety with the following definition of “Registrable
Securities”:


“Registrable Securities” means (a) all of the shares of Common Stock issuable
upon conversion in full of the Preferred Stock (assuming on the date of
determination the shares of Preferred Stock are converted in full without regard
to any conversion limitations therein) or shares of Common Stock owned by
Genesis Capital Advisors, LLC, pari passu, (b) all Warrant Shares (assuming on
the date of determination the Warrants are exercised in full without regard to
any exercise limitations therein) and all shares of Common Stock issuable upon
exercise of warrants held by Private Investor, and by Genesis Capital Advisors,
LLC pari passu with the Warrant Shares, (c) additional shares of Common Stock
issuable in connection with any anti-dilution provisions in the Preferred Stock
or the Warrants (in each case, without giving effect to any limitations on
conversion set forth in the Certificate of Designation or limitations on
exercise set forth in the Warrants), (d) any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing, (e) all of the shares of Common Stock
issuable upon conversion in full of the Preferred Stock and all shares of Common
Stock issuable upon exercise of warrants issued along with the sale of such
Preferred Stock up to $3,000,000 worth that may be sold (subject to Vision
Capital Advisors, LLC’s approval and consent) to additional accredited investors
after this transaction under at least the same terms as the Purchase Agreement,
(f) 1,600,000 shares of Common Stock, sold by the Company’s management to Vision
pursuant to the Stock Purchase and Option Agreement, and (g) 1,600,000 shares of
Common Stock issuable upon exercise of an option to purchase such Common Stock
issued to Vision under the Stock Purchase and Option Agreement;
provided, however, that the Company shall not be required to maintain the
effectiveness, or file another Registration Statement hereunder with respect to
any Registrable Securities that are not subject to the current public
information requirement under Rule 144 and that are eligible for resale without
volume or manner-of-sale restrictions without current public information
pursuant to Rule 144 promulgated by the Commission pursuant to a written opinion
letter to such effect, addressed, delivered and acceptable to the Transfer Agent
and the affected Holders.


3.   Amendment to Section 1 of the Original RRA. The following definition of
“Stock Purchase and Option Agreement” shall be inserted in Section 1 of the
Original RRA:


“Stock Purchase and Option Agreement” means the agreement entered into by and
between Vision Opportunity Master Fund, Ltd. and the Company’s management on
October 31, 2008.




2

--------------------------------------------------------------------------------




4.   Amendment to Section 2(a) of the Original RRA. The following language shall
be added after the sentence “Failure to so notify the Holder within two (2)
Trading Days of such notification of effectiveness or failure to file a final
Prospectus as foresaid shall be deemed an Event under Section 2(b)” within
Section 2(a) and shall replace the remainder of such Section:


“Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages pursuant to Section 2(b), if any SEC Guidance sets
forth a limitation on the number of Registrable Securities permitted to be
registered on a particular Registration Statement (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for registration
for all or a greater portion of Registrable Securities), the number of
Registrable Securities to be registered on such Registration Statement will be
reduced pro rata among the Holders with regard to the aggregate number of
unregistered Registrable Securities held by such Holder as of the time of filing
of the Registration Statement. The Company shall give the Holder the opportunity
to specify which of its Registrable Securities shall be registered and in what
order they shall be cut back.”


5.   Further Assurances. The parties hereto hereby agree to execute and deliver
such additional documents, instruments or agreements as may be necessary and
appropriate to effectuate the purposes of this First Amendment.


6.   Successors and Assigns. This First Amendment is binding upon and shall
inure to the benefit of the successors and permitted assigns of the parties
hereto.


7.   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this First Amendment shall be determined in
accordance with the provisions of the Purchase Agreement.


8.   Counterparts. This First Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof..


9.   Effectiveness of Original RRA. Except as otherwise amended or revised
pursuant to this First Amendment, the terms, conditions, and provisions of the
Original RRA shall be in full force and effect.




[Remainder of Page Intentionally Left Blank.]
 


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first above written.
 

        PREMIER POWER RENEWABLE ENERGY, INC.  
   
   
    By:   /s/ Dean Marks  

--------------------------------------------------------------------------------

  Dean Marks
Chief Executive Officer

 

        VISION OPPORTUNITY MASTER FUND, LTD.  
   
   
    By:   /s/ Adam Benowitz  

--------------------------------------------------------------------------------

  Adam Benowitz
Portfolio Manager

 

        GENESIS CAPITAL ADVISORS, LLC  
   
   
    By:   /s/ Charles Gilreath  

--------------------------------------------------------------------------------

  Charles Gilreath
Managing Member

 
4

--------------------------------------------------------------------------------

 